

logommc2015.jpg [logommc2015.jpg]
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
212 345 4874 Fax 212 345 6676
dan.glaser@mmc.com
www.mmc.com







    
April 29, 2020


Dominic J. Burke
By e-mail


Subject:    Terms of Employment


Dear Dominic:


This amendment to the Letter Agreement, dated April 1, 2019, between you and
Marsh & McLennan Companies, Inc. (the “Letter Agreement”), revises the terms and
conditions of your employment by Marsh Services Limited as Vice Chairman of
Marsh & McLennan Companies. The Letter Agreement will continue to govern your
employment except as specified below:


1.
Section 3(c) shall be deleted and replaced in its entirety with “RESERVED”.



The terms of this amendment are effective as of April 29, 2020. Please
acknowledge your agreement with the terms of the Letter Agreement, as amended by
this first amendment, by signing and dating below and returning it to me.




Sincerely,


/s/ Daniel S. Glaser




Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.




Accepted and Agreed:




/s/ Dominic J. Burke____________            
(Signature)        


April 29, 2020_________________
(Date)




    